DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered. 

Response to Amendment
2.	Applicant’s amendment filed on 08/09/2022, has been entered and carefully considered. Claims 1, 11 and 38 are amended, claims 18-37 have been canceled. Claims 1-17 and 38-39 are currently pending.
	
Response to Arguments
3.	Applicant’s arguments, pages 6-7, filed on 08/09/2022, with respect to the amendment to claim 1 that Ingale does not disclose “acquiring, by a first network element providing a first cell of a cellular communication system, based on a connection request received from a terminal device, information indicating that the terminal device is capable of communicating according to both a first radio access technology and a second radio access technology within the cellular communication system," and argues that Ingale does not disclose “the second radio access technology utilizing different radio frequencies than the first radio access technology requested in the first cell addition request message," as recited in claim 1. The arguments have been considered but they are moot in view of a new ground of rejection based on Hwang et al., (US  2020/0323033).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-4, 6-8, 11, 13, 15 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., (Pat. Pub. US 2020/0323033) hereinafter Hwang,
in view of Fujishiro et al. (US Pat. Pub. No. US 2016/0212790) hereinafter Fujishiro.
Regarding Claim 1, Hwang teaches A method comprising: 
acquiring, by a first network element providing a first cell of a cellular communication system, based on a connection request received from a terminal device, information indicating that the terminal device is capable of communicating according to both a first radio access technology and a second radio access technology within the cellular communication system, the first cell utilizing the first radio access technology ([Para. 0054, 0093] describes the LTE eNB (first cell) and the 5G eNB (second cell) acquiring a connection request message with information indicating the UE having capability for both LTE and 5G access technologies within the LTE service area as shown in [0166] Fig. 11. Fig. 12, a master eNB that operates a macro cell utilizes LTE technology with low frequency. [Para. 0164-0177, 0238-0241] Fig. 12, a master eNB that operates a macro cell utilizes LTE technology with low frequency, acquiring a connection request including the UE high frequency operation capability information from the UE and decided to add at least one high frequency cell for the UE based on the measurement result. Fig. 19, the macro eNB acquiring a connection request from the UE that the UE including a high data rate indicator indicating the UE has high frequency operation capability based on the UE information conveyed in the connection request message.),
transmitting a first cell addition request message to a second network element providing a second cell of the cellular communication system, the first cell addition request message requesting the second network element to provide radio resources according to the first radio access technology ([Para. 0169, 0225-0228] Fig. 18, the MeNB (e.g., low frequency (LF) eNB) may transmit an addition request message to the SeNBs (e.g., SeNB1 and SeNB2) included in the SeNB candidate cluster (e.g., high data rate eNB) to provide their high frequency connections for carrier aggregation to support MIMO configuration to the UE (according to the MeNB access technology)), the second radio access technology utilizing different radio frequencies than the first radio access technology requested in the first cell addition request message, ([Para. 0164] master eNB (MeNB) that utilizing LTE operating in a macro cell, adding a secondary cell (SeNB), e.g., millimeter wave (mmWave) cell or a cell operating at a frequency higher than LTE frequency, to the UE);
Hwang does not disclose receiving, from the second network element, a negative-acknowledgment of the first cell addition request message; in response to receiving the negative-acknowledgment of the first cell addition request, transmitting a second cell addition request message to the second network element providing the second cell of the cellular communication system, the second cell addition request message requesting the second network element to provide radio resources according to the second radio access technology, the second cell addition request message indicating that the terminal device is capable of utilizing the second radio access technology, and wherein the second cell addition request message comprises an information element either indicating that the first network element schedules radio resources on a radio band of the first radio access technology for the terminal device or requesting the second network element to schedule radio resources on said radio band for the terminal device; and initiating reception of a feedback message indicating whether the second network element accepts the second cell addition request.
Fujishiro teaches receiving, from the second network element, a negative-acknowledgment of the first cell addition request message ([Para. 0140-0142, 0169, 0219] Fig. 10, step S208, the SeNB 200B transmits an SeNB addition command Note that the request from the MeNB 200A is to be refused (a negative-acknowledgment of the first cell addition request). Fig. 11, step S306, the SeNB 200B transmits the SeNB addition command to MeNB 200A indicating that it has rejected the addition request (a negative-acknowledgment of the first cell addition request)),
in response to receiving the negative-acknowledgment of the first cell addition request, transmitting a second cell addition request message to the second network element providing the second cell of the cellular communication system, the second cell addition request message requesting the second network element to provide radio resources according to a second radio access technology ([Para. 0142, 0181, 0233] Fig. 10, if the SeNB response to the addition request from MeNB 200A is to be refused to receive the addition request, the MeNB 200A may perform the process of step S206 again (i.e., transmitting a second cell addition request to the SeNB 200B). Fig. 11 If the MeNB receives the rejection indication from the SeNB, the MeNB may send an updated SeNB Addition/Modification Request to request a different user plane architecture in dual connectivity, in which a SCG bearer is used (radio resources according to SeNB)). In step S305, the SeNB select the UP architecture for each UE 100 on the basis of the dual connectivity [0034]. [Para. 0024, 0082, 0110] the SeNB addition request message may be a message for requesting an allocation of a radio resource (SeNB resource) to a user terminal, which is managed by SeNB. Fig. 7B shows the dual connectivity including a small cell managed by SeNB based on the UP3C architecture. That is the second cell addition request the SeNB to provide a SCG bearer from the secondary cell to support the dual connectivity for the UE), the second cell addition request message indicating that the terminal device is capable of utilizing the second radio access technology, ([Para. 0033-0035] the addition request message includes information indicating the user terminal supports the SCG bearer in the dual connectivity),
and wherein the second cell addition request message comprises an information element either indicating that the first network element schedules radio resources on a radio band of the first radio access technology for the terminal device or requesting the second network element to schedule radio resources on said radio band for the terminal device ([Para. 0024, 0135, 0138] the addition request message including the information requesting the SeNB for allocation of radio resource to a user terminal); and initiating reception of a feedback message indicating whether the second network element accepts the second cell addition request. ([Para. 0026, 0037, 0142, 0219-0229] the MeNB receives a response from the SeNB indicating that the architecture can be accepted in the secondary base station.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hwang and Fujishiro to implement coordinate scheduling of a UE between eNB and gNB to improve flexible resource allocation.
Regarding Claim 3, the combination of Hwang and Fujishiro, specifically, Hwang teaches wherein said radio band is an uplink radio band ([Para. 0004, 0188] the millimeter wave (mmW) frequency bands (e.g., 60 GHz bands) to accomplish higher data rates may be used for uplink data from a UE connected to the macro eNB (i.e., uplink radio band)).
Regarding Claim 4, the combination of Hwang and Fujishiro, specifically, Hwang teaches wherein the first radio access technology utilizes lower radio frequencies compared with the second radio access technology ([Para. 0164, 0166] master eNB (MeNB) that utilizing LTE operating in a macro cell of low frequency, and a secondary cell (SeNB), mmWave cell, mmWave carrier, and high frequency cell. e.g., millimeter wave (mmWave) secondary cell (SeNB), or a cell operating at a frequency higher than LTE frequency).
Regarding Claim 6, the combination of Hwang and Fujishiro, specifically, Hwang teaches wherein the second cell addition request message requests the second network element to provide radio resources on a radio band of the second radio access technology for the terminal device ([Para. 0222-0228] Fig. 18, the addition request message requests the SeNB to be added to provide their high frequency connections (millimeter wave (mmW) frequency bands (e.g., 60 GHz bands) to accomplish higher data ratesfor carrier aggregation to support MIMO configuration to the UE (according to the MeNB access technology) [0004]).
Regarding Claim 7, the combination of Hwang and Fujishiro, specifically, Hwang teaches wherein if the information element of the second cell addition request message indicates that the first network element schedules radio resources on said radio band for the terminal device ([Para. 0222-0228] Fig. 18, the addition request message requests the SeNB to be added to provide their high frequency connections (millimeter wave (mmW) frequency bands (e.g., 60 GHz bands) to accomplish higher data ratesfor carrier aggregation to support MIMO configuration to the UE (according to the MeNB access technology) [0004]).
Hwang does not disclose the method further comprises: receiving a message, from the second network element, the message requesting a permission to schedule radio resources on said radio band for the terminal device; and upon granting the permission, indicating the permission to the second network element.
Fujishiro teaches the method further comprises: receiving a message, from the second network element, the message requesting a permission to schedule radio resources on said radio band for the terminal device; and upon granting the permission, indicating the permission to the second network element ([Para. 0140-0142, 0219, 0229, 0233] the MeNB receives the SeNB addition command and the SeNB modification command include new radio resource setting for the selected user plane architecture that is acceptable to the SeNB (i.e., permission to schedule radio resources). If the MeNB receives the counter proposal sent from the SeNB, the MeNB may decide whether the counter proposal from the SeNB is acceptable (i.e., indicating the permission to the second network element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hwang and Fujishiro to implement coordinate scheduling of a UE between eNB and gNB to improve flexible resource allocation.
Regarding Claim 8, the combination of Hwang and Fujishiro, specifically, Hwang teaches receiving a connection request from another terminal device and scheduling radio resources on some other subpart of said radio band for said another terminal device ([Para. 0172-0177] the macro eNB of the LF macro cell receives a connection request, and determine to add one high frequency cell which implementing the 5G communication system in millimeter wave (mmW) frequency bands (e.g., 60 GHz bands) to accomplish higher data rates [0004]).
Regarding Claim 11, Hwang teaches A method comprising: 
receiving, by a second network element providing a second cell of a cellular communication system, a first cell addition request message from a first network element providing a first cell of the cellular communication system, the first cell addition request message requesting the second network element to provide radio resources according to a first radio access technology ([Para. 0225-0228, 0252] Fig. 18, the SeNB 1804 of a secondary cell, which operating millimeter wave (mmWave) a high frequency cell [0164], receives an addition request message transmitted by the MeNB 1802 of a macro cell, which operating LTE at low frequency [0164] as shown in Fig. 11. [Para. 0164, 0169] The addition request message requests adding a secondary cell, the SeNB to provide the high frequency connections for carrier aggregation to support  MIMO configuration to the UE [0044] (according to the MeNB access technology)); the second radio access technology utilizing different radio frequencies than the first radio access technology requested in the first cell addition request message, ([Para. 0164] master eNB (MeNB) that utilizing LTE operating in a macro cell, adding a secondary cell (SeNB), e.g., millimeter wave (mmWave) cell or a cell operating at a frequency higher than LTE frequency, to the UE);
Hwang does not disclose sending, to the first network element, a negative acknowledgment of the first cell addition request message; receiving, from the first network element, a second cell addition request message, the second cell addition request message requesting the second network element to provide radio resources according to a second radio access technology and indicating that a terminal device is capable of utilizing the second radio access technology, the second cell addition request message comprising an information element either indicating that the first network element schedules radio resources on a radio band of the first radio access technology for the terminal device or requesting the second network element to schedule radio resources on said radio band for the terminal device; and transmitting a feedback message to the first network element, the feedback message indicating acknowledgement of the second cell addition request message.
Fujishiro teaches sending, to the first network element, a negative acknowledgment of the first cell addition request message; ([Para. 0140-0142, 0169, 0219] Fig. 10, step S208, the SeNB 200B transmits an SeNB addition command Note that the request from the MeNB 200A is to be refused (a negative-acknowledgment of the first cell addition request). Fig. 11, step S306, the SeNB 200B transmits the SeNB addition command to MeNB 200A indicating that it has rejected the addition request (a negative-acknowledgment of the first cell addition request)),
receiving, from the first network element, a second cell addition request message, the second cell addition request message requesting the second network element to provide radio resources according to a second radio access technology and indicating that a terminal device is capable of utilizing the second radio access technology, ([Para. 0142, 0181, 0233] Fig. 10, if the SeNB response to the addition request from MeNB 200A is to be refused to receive the addition request, the SeNB may receive a addition request again at step S206 (i.e., receiving a second cell addition request). Fig. 11 If the MeNB receives the rejection indication from the SeNB, the MeNB may send an updated SeNB Addition/Modification Request to request a different user plane architecture in dual connectivity, in which a SCG bearer is used (radio resources according to SeNB)). In step S305, the SeNB select the UP architecture for each UE 100 on the basis of the dual connectivity [0034]. [Para. 0024, 0082, 0110] the SeNB addition request message may be a message for requesting an allocation of a radio resource (SeNB resource) to a user terminal, which is managed by SeNB. Fig. 7B shows the dual connectivity including a small cell managed by SeNB based on the UP3C architecture. That is the second cell addition request the SeNB to provide a SCG bearer from the secondary cell to support the dual connectivity for the UE), the second cell addition request message comprising an information element either indicating that the first network element schedules radio resources on a radio band of the first radio access technology for the terminal device or requesting the second network element to schedule radio resources on said radio band for the terminal device ([Para. 0024, 0135, 0138] the addition request message including the information requesting the SeNB for allocation of radio resource to a user terminal); and transmitting a feedback message to the first network element, the feedback message indicating acknowledgement of the second cell addition request message. ([Para. 0026, 0037, 0142, 0219-0229] the SeNB transmits a response to MeNB indicating that the architecture can be accepted in the secondary base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hwang and Fujishiro to implement coordinate scheduling of a UE between eNB and gNB to improve flexible resource allocation.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding Claim 15, the combination of Hwang and Fujishiro, specifically, Hwang teaches wherein if the information element of the first cell addition request message indicates that the first network element schedules radio resources on said radio band for the terminal device, the method further comprises: initiating scheduling radio resources on a radio band of the second radio access technology for the terminal device. ([Para. 0169, 0225-0228] Fig. 18, the MeNB (e.g., low frequency (LF) eNB) may transmit an addition request message to the SeNBs (e.g., SeNB1 and SeNB2) included in the SeNB candidate cluster (e.g., high data rate eNB) to provide their high frequency connection which implements the 5G communication system in millimeter wave (mmW) frequency bands (e.g., 60 GHz bands) to accomplish higher data rates [0004]).
Regarding Claim 38, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Hwang in view of Fujishiro, Specifically, Hwang teaches An apparatus comprising: at least one processor; and at least one memory comprising computer program code, the computer program code being configured, with the at least one processor, to cause a first network element ([Para. 0252-0255] Fig. 22 shows the eNB may include a processor 2200 executes program codes stored in the memory device to cause the eNB the above described operations).
Regarding Claim 39, the combination of Hwang and Fujishiro, specifically Hwang teaches wherein the method is triggered by a failed handover within the second radio access technology. ([Para. 0167] the method is triggered by the UE failing to transmit a handover signal on the secondary carrier (mmW carrier) in the secondary cell).

5.	Claims 2, 12, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Fujishiro as applied to claims 1 and 11 above and further in view of Ingale et al., (US 2018/0359790) hereinafter Ingale.
Regarding Claim 2, the combination of Hwang and Fujishiro does not disclose wherein the first cell addition request message further comprises an information element indicating a subpart of said radio band, wherein the second network element is requested to schedule radio resources on said subpart for the terminal device.
Ingale teaches wherein the first cell addition request message further comprises an information element indicating a subpart of said radio band, wherein the second network element is requested to schedule radio resources on said subpart for the terminal device ([Para. 0037-0039, 0040-0044] describes the cell addition request message includes information indicates at least the cell id, best DL beam index corresponding to the SeNB of SCell of the next generation RAT in sub 6 GHz bands in the 10 to 100 GHz mmWave/cmWave bands. The SeNB on the SCell schedules the carriers aggregation for the UE including frequencies in sub 6 GHz bands.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hwang, Fujishiro and Ingale to implement coordinate scheduling of a UE between eNB and gNB to improve 5G resource allocation.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 14, the combination of Hwang and Fujishiro does not disclose wherein if the information element of the cell addition request message requests the second network element to schedule radio resources on said radio band for the terminal device, the method further comprises: initiating scheduling radio resources on said radio band for the terminal device.
Ingale teaches wherein if the information element of the cell addition request message requests the second network element to schedule radio resources on said radio band for the terminal device ([Para. 0044, 0056, 0070] UE is capable for supporting dual connectivity mode of operation including the IMT-Advanced system and the next generation system below 10 GHz band as shown in Fig. 13. Fig. 11, the cell addition request message includes at least the cell id of the SCell of SeNB intended to be added and the corresponding best DL beam index for scheduling DL data of the next generation band), the method further comprises: initiating scheduling radio resources on said radio band for the terminal device. (Para. 0044, 0054-0056] if the SeNB (103) decides to accept the request, the SeNB sends the SCG configuration in the cell addition response message for the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hwang, Fujishiro and Ingale to implement coordinate scheduling of a UE between eNB and gNB to improve 5G resource allocation.
Regarding Claim 16, the combination of Hwang and Fujishiro does not disclose transmitting a message to the first network element, the message requesting a permission to schedule radio resources on said radio band of the first radio access technology for the terminal device; and upon receiving the permission, initiating scheduling radio resources on said radio band for the terminal device.
Ingale teaches transmitting a message to the first network element, the message requesting a permission to schedule radio resources on said radio band of the first radio access technology for the terminal device; and upon receiving the permission, initiating scheduling radio resources on said radio band for the terminal device. ([Para. 0054-0056] Figs. 3A and 3B. the MeNB receives cell addition response from the SeNB providing the SFN of SCell to be added along with time stamp and/or derived SFN Offset in the cell (requesting to schedule radio resources of the SCell for the UE. The MeNB then signals the SCG configuration to UE and sends the Cell addition acknowledgement message to the SeNB (i.e., indicating the the SCell resources is granted for scheduling to the UE)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hwang, Fujishiro and Ingale to implement coordinate scheduling of a UE between eNB and gNB to improve 5G resource allocation.

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Fujishiro as applied to claim 1 above and further in view of Kim et al. (US 2019/0349822) hereinafter Kim.
Regarding Claim 5, the combination of Hwang and Fujishiro does not disclose transmitting the cell addition request message only if a number of terminal devices, served by the first cell or the by the second cell, equals to or is below a predetermined threshold. 
Kim teaches transmitting the cell addition request message only if a number of terminal devices, served by the first cell or by the second cell, is equals to or is below a predetermined threshold. ([Para. 0012, 0214, 0235, 0237] describe a first base station in a wireless communication system includes a transceiver configured to transmit an addition request message to a second base station to request for adding the second base station based on a predetermined condition being satisfied. The condition includes the second condition which is the amount of data packets received by the network is equal to or less than threshold 2 (i.e., number of activated UEs in data communication is less than the threshold 2)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hwang, Fujishiro and Kim to implement coordinate scheduling of a UE between eNB and gNB to support extra capacity for UEs to improve a service throughout performance.

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Belghoul as applied to claim 8 above, and further in view of Hong et al., (US 2019/0159274) hereinafter Hong
Regarding Claim 9, the combination of Hwang and Fujishiro does not disclose determining to schedule, by the first network element, said radio resources on said some other subpart of said radio band for said another terminal device based at least partly on determining that said another terminal device is incapable of utilizing the second radio access technology based communication.  
Hong teaches determining to schedule, by the first network element, said radio resources on said some other subpart of said radio band for said another terminal device based at least partly on determining that said another terminal device is incapable of utilizing the second radio access technology ([Para. 0063, 0168-0170] Fig. 1, the MeNB 110 sends the RRC connection reconfiguration message including the new radio resource (a part of) configuration of the secondary cell group to the UE 100 100, when determine the UE 100 is incapable of SCG-configuration (second radio access technology)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hwang, Fujishiro, and Hong to improve traffic throughput by using a plurality of base stations for transmitting and receiving data.

8.	Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Fujishiro as applied to claims 1 and 11 respectively above, and further in view of Wen et al., (Pat. Pub. US 2017/0222782) hereinafter Wen.
Regarding Claim 10, the combination of Hwang and Fujishiro does not disclose further comprising: receiving, from the second network element, a modification request message requesting changing of the network element performing the scheduling; upon granting the request, transmitting an acknowledgement to the second network element.
Wen teaches further teaches receiving, from the second network element, a modification request message requesting changing of the network element performing the scheduling ([Para. 0051-0053] Fig. 10 the SeNB change procedure is initiated by the SeNB. In step 1, the SeNB sends an intra-SeNB change request to a MeNB, which intra-SeNB change request may comprise updated SeNB configuration), and upon granting the request, transmitting an acknowledgement to the second network element. ([Para. 0053] In response to the request, the MeNB sends an intra-SeNB change request acknowledgement to the SeNB in step 2, and continues to implement the SeNB initiated intra-SeNB change procedure in steps 3-6 (i.e., granting the request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hwang, Fujishiro and Wen to implement the eNB change procedure in the dual connectivity system to improve capacity.
Regarding Claim 17, the combination of Hwang and Fujishiro does not disclose detecting, on the basis of at least one predetermined criterion, a need to change the network element performing the scheduling on said radio band; and transmitting, to the first network element, a modification request message requesting changing of the network element performing the scheduling.  
Wen teaches detecting, on the basis of at least one predetermined criterion, a need to change the network element performing the scheduling on said radio band; and transmitting, to the first network element, a modification request message requesting changing of the network element performing the scheduling. ([Para. 0048, 0053-0058, 0063-0064] When system information on a special SeNB cell changes, SeNB initiated SeNB change procedure. For example, SeNB detects system information update of SeNB cells of SCG requires to release and add SeNB cells (predetermined criterion). Figs. 3 and 12, shows a flowchart of a SeNB modification method 300. A SeNB determines to initiate SeNB cell addition procedure in step S301. In step S302, the SeNB sends a SeNB cell addition request to a MeNB based on the determination made in step S301).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hwang, Fujishiro and Wen to implement the eNB change procedure in the dual connectivity system to improve capacity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180019854, Andreoli-Fang et al., discloses methods for pipelining harq retransmissions for small cell backhaul.
US 20200037223, Ceo et al., discloses Content-Aware Inter-RAT RAB Steering.
US 20160029235, Kim et al., discloses method for generating and transmitting power headroom report.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413